DETAILED ACTION
This action is responsive to the following communications: Applicant’s Response filed on February 26, 2021, and the Supplemental Amendment filed on March 10, 2021. All references to this application refer to the U.S. Patent Application Publication No. 2020/0125612 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-20 are pending in this case. Claims 1-3, 7-9, and 13-15 were amended. Claims 19 and 20 were added. Claims 19 and 20 are further amended herein via an Examiner’s Amendment. Claims 1, 7, and 13 are the independent claims. Claims 1-20 are allowed.

Drawings



The replacement drawing was received on March 11, 2021. It is acceptable.  

Specification
The objections to the disclosure are withdrawn in view of the amendments.

Claim Objections
The objections to claims 1, 7, and 13 are withdrawn in view of the amendments.

EXAMINER’S AMENDMENT
An Examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this Examiner’s amendment was given in an interview with Mr. Petkovsek on March 10, 2021. See attached Interview Summary.

The application has been amended as follows: Please amend claims 19 and 20 as indicated.

Claim 19. (Examiner’s Amendment) The method of claim 1, wherein the slide specifies a relative height or a relative width including content 

Claim 20. (Examiner’s Amendment) The method of claim 19, wherein sending the data representing the slide to the user device enables the user device to present the content on the user device in one or both of to populate the first panel and the second panel of the slide 

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1-20 are allowed, and renumbered as indicated on the accompanying Issue Classification Form.

The Examiner has carefully examined independent claims 1, 7, and 13. The closest prior art references of record are U.S. Patent No. 6,966,028 B1 (hereinafter Beebe) and U.S. Patent No. 7,337,392 B2 (hereinafter Lue).

Claims 1, 7, and 13 are patentable over Beebe and Lue at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claims 1, 7, and 13:

identifying, from the panels, a first panel and a second panel in the hierarchy of panel groups, wherein the first panel and the second panel are related in the hierarchy of panel groups; 
determining a size ratio of the first panel to the second panel for presentation of the first panel and the second panel in the slide in accordance with the layout;
identifying a location of the first panel for presentation in the slide relative to the second panel based on the layout for the page;

The Examiner notes that it is not the above limitations in isolation, but rather these limitations as they appear in the specific combinations recited in the independent claims, which defines the patentability of the claimed invention.

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached on Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ERIC J. BYCER/
Primary Examiner
Art Unit 2173